Because I believe the record supports the trial court's finding that Pease committed the worst form of the offense, I respectfully dissent. Despite her knowledge that she had a serious health condition, Pease unilaterally decided to cease taking her medication.  She then compounded the risks of discontinuing the medication by using illicit drugs and driving shortly thereafter. The tragic consequence of that wantonness was the death of Douglas Doench.  I would accord deference to the trial court's conclusion that these aggravating circumstances warranted the imposition of the maximum term of incarceration.  Five years' incarceration is simply not excessive in light of such a senseless taking of a life.  I would affirm the trial court's judgment in its entirety.